UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Freda L. Wolfson, U.S.C.D.J.
Vv. : Crim. No. 19-110

NARSAN LINGALA

ORDER FOR CONTINUANCE
This matter having come before the Court on the joint application of Craig
Carpenito, United States Attorney for the District of New Jersey (Matthew Nikic,
Assistant United States Attorney) and Defendant Narsan Lingala (Jonathan
Petty, Esq., Counsel for Defendant), for an order granting a continuance of the
proceedings in the above-captioned matter from the date this Order is signed
through and including January? 2020, to permit Defense Counsel and the
United States reasonable time necessary for effective preparation in this matter,
and the Defendant having consented to the continuance and waived such right,
and this being the first request for a continuance in this matter, and for good
cause shown,
IT IS THE FINDING OF THIS COURT that this action should be continued
for the following reasons:
(1) Taking into account the exercise of diligence, the facts of this
case require that Defense Counsel and the United States be permitted a
reasonable amount of additional time for effective preparation in this matter;
(2) The Defendant has consented to the above-referenced

continuance; and

 
Le

(3) The granting of a continuance will likely conserve judicial
resources; and
(4) As a result of the foregoing, pursuant to 18 U.S.C. §
3161(h)(7}, the ends of justice served by granting the continuance outweigh the
best interest of the public and the Defendant in a speedy trial.
IT IS, therefore, on this Bay of November, 2019 ORDERED that:
(1) This action is continued under the Speedy Trial Act from the date
this Order is signed through and including Januar, 2020 ; and
(2) The period from the date this Order is signed through and including

¥
J anuaryot 2020 shall be excludable in computing time under the Speedy Trial

ey, Lf

THE HONORABLE FREDA L. WOLFSON
United States Chief District Judge

Act of 1974.

Consented and Agreed to by:

Matthew Nikic
Assistant U.S. Attorney

LE =

nathan Petty

  

Counsel for Defendant

arsan Lingla

Defendant
